In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-351 CV

____________________


DWIGHT HARRISON, Appellant


V.


JACQUELINE HARRISON, Appellee




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-182907




MEMORANDUM OPINION 
 On September 7, 2006, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant filed a response but established neither finality of judgment nor timeliness of notice
of appeal.

	The notice of appeal does not identify the date the trial court signed its judgment. 
Assuming the motion for new trial was timely filed, the granting of the motion for new trial
on July 18, 2006, set aside the judgment.  We have not been notified of the signing of a new
judgment.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered October 5, 2006 
Before McKeithen, C.J., Kreger and Horton, JJ.